--------------------------------------------------------------------------------

Exhibit 10.3

MINING LEASE AND AGREEMENT
 
THIS MINING LEASE AND AGREEMENT (this "Agreement"), made and effective this 1St
day of April, 2011 ("Effective Date"), and by and between Spartan Gold, Ltd., a
Nevada Corporation ("Spartan"), and K & K Tomera Lands, LLC, a Nevada Limited
Liability Company, Robert J. Wines, Manager (hereinafter individually and
collectively called "Owner"):
 
WITNESSETH:
 
In consideration of an initial advance minimum royalty ("AMR") payment of
SEVENTEEN DOLLARS and FIFTY CENTS ($17.50) per net mineral acre of the Property
(the "Initial Payment"), made to Owner upon execution of this Agreement, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and of the promises and covenants contained in this Agreement,
Owner and Spartan agree as follows:
 
ARTICLE ONE
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
1.1Owner represents and warrants to Spartan, that to the best of Owner's
knowledge and belief:
 
a.           They own the entire right, title and interest to the property
described in Exhibit A attached hereto, except that Owner's interest in and to
the parcel described as Section 35, T.31N., R.53E., M.D.B.&M., is a 50%
undivided interest, (collectively referred to herein as the "Property"), located
in Elko County, Nevada, and containing 1,760 net mineral acres, more or less;
 
b.           That the Property is free and clear of all liens, clouds,
encumbrances and adverse claims of third parties, except as set forth herein;
 
c.           That Owner has good and valid right and authority to make and
deliver this Agreement;
 
d.           That the Property is not burdened with any royalties, overriding
royalties or payments on production;
 
e.           That the Property is not subject to any prior agreement,
encumbrances, burden or restriction created by any act or instrument of Owner;
and
 
f.           Owner or others with Owner's permission have conducted mining or
industrial operations or activities upon the Property prior to the date of this
Agreement, such as exploration, but to the best knowledge and information of
Owner has not conducted other surface and underground disturbances (including,
but not limited to, underground workings, waste dumps, and tailings). For the
term of this Agreement, Owner hereby irrevocably assigns to Spartan any and all
rights of indemnity, if any, which Owner may have or hold, from or against any
third parties for any damages arising from such activities, if any, conducted by
such third parties.

 
1

--------------------------------------------------------------------------------

 

1.2  Spartan represents and covenants to Owner:
 
a.           Spartan shall indemnify and hold harmless Owner from all liability,
including attorney's fees and costs, arising out of Spartan's exploration and
other activities upon the Property hereunder, including but not limited to
environmental and reclamation liabilities under existing and future laws and
regulations. The indemnity set forth herein shall survive termination or
expiration of this Agreement.
 
b.           It is understood and agreed by the Parties that Spartan entered
into an Option and Mining Claim Acquisition Agreement ("Option Agreement")
effective December 20, 2010, by and between Mexivada Mining Corporation, a
Nevada Corporation, Spartan, and Sphere Resources, Inc., a corporation
incorporated under the laws of Yukon, Canada, for the exclusive right and option
to acquire an undivided seventy percent (70%) interest in and to the property
described in said Option Agreement located in Elko County, Nevada, and referred
to by the parties as the Poker Flats Property. Part of the Property described in
this Mining Lease and Agreement is located within the Area of Interest described
in the Option Agreement and, as provided in the Option Agreement, Spartan will
give notice to the Optionor (Mexivada Mining Corporation) that the Property
herein described shall be included in and form part of the property described in
the Option Agreement (the Poker Flats Property) and shall be subject to all of
the terms and conditions of the Option Agreement. In all events, Spartan and all
successors and assigns shall be bound by the terms and provisions hereof.
 
ARTICLE TWO
GRANT
 
2.1  Owner hereby grants, lets and leases exclusively to Spartan the Property,
for the term hereof, together with all ores and minerals of every kind, except
geothermal resources, coal and oil and gas and other hydrocarbons, water
(collectively, "Excluded Substances") and sand and gravel, in, on or under the
Property, with the exclusive right to prospect and explore for, mine by any
method now known or hereafter discovered (including, but not limited to,
underground, open pit, in-situ and solution methods), process by any method now
known or hereafter discovered, mill, prepare for market, store, sell, and
dispose of the same; and together with all such rights-of-way and easements to
the extent owned by Owner, if any, through, over, on or appertaining to the
Property. In the event Owner acquires any additional rights, titles or interests
in the Property after the execution of this Agreement, all such additional
rights, titles and interests shall be subject to this Agreement.
 
ARTICLE THREE
LESSER INTEREST; THIRD PARTY CLAIMS
 
3.1  If Owner's title is less than as stated in Article 1 hereof or is subject
to a superior adverse interest, all payments, including AMR and Production
Royalty payments, without limitation, to be made to Owner hereunder shall be
reduced to the same proportion thereof as the undivided interest in the Property
solely owned by Owner bears to the entire interest in the Property. However,
Owner shall not be required to reimburse Spartan for an AMR or Production
Royalty overpayments paid by Spartan to Owner prior to discovery of the superior
adverse interest or of the lesser interest.

 
2

--------------------------------------------------------------------------------

 

ARTICLE FOUR
TERM
 
4.1 Unless sooner terminated as provided in this Agreement, the term of this
Agreement shall be for a primary period of ten (10) years from the Effective
Date and shall continue so long thereafter as Commercial Mining Operations are
being conducted on the Property. "Commercial Mining Operations" shall mean
production in commercial quantities of any leased minerals that has not ceased
after commencement for a period of more than eighteen months, provided that if
Spartan has commenced development of a mine at the end of the primary term and
thereafter Spartan diligently continues completion of such development and
commencement of production in commercial quantities, such development shall be
considered as Commercial Mining Operations. Nothing set forth herein shall
relieve Spartan of its obligation to pay either AMR or Royalty Payments, as
provided herein.
 
4.2 Provided that Spartan is conducting exploration, development or mining
operations on the Property at the end of the primary term set forth in Article
4.1, above, Spartan shall have the option to extend the primary term of this
Agreement for an additional period of TEN (10) YEARS. In order to exercise such
option, Spartan shall provide notice of its election prior to the end of the
initial primary term and shall also tender the AMR payment set forth in Article
5.1(a) for the Tenth Anniversary. Notwithstanding termination, expiration or
surrender of this Agreement, Spartan shall nevertheless have the right of
ingress and egress from the Property and the right to complete such reclamation
and restoration of the Property and to make such inspections as may be required
by law, for so long after termination of this Agreement as is reasonably
necessary to complete all such reclamation, restoration and inspections or as
limited by any surface use agreement pertaining to the Property or any portion
thereof.
 
ARTICLE FIVE
ADVANCE MINIMUM ROYALTY (AMR) PAYMENTS
 
5.1 Initial Payment. The Initial Payment made to Owner upon execution of this
Agreement satisfies the advance minimum royalty (AMR) payment obligation for the
first year of the Agreement.
 
a. Annual Payments. In order to maintain this Agreement in effect, Spartan
shall, so long as this Agreement shall remain in effect, pay to Owner subsequent
AMR payments on the anniversary of the Effective Date of this Agreement,
commencing on the first anniversary as follows:
 
Due Date AMR payment amount due
 
First and Second Anniversaries $17.50 per acre
 
Third and Fourth Anniversaries $21.00 per acre
 
Fifth and Sixth Anniversaries $24.50 per acre
 
Seventh and subsequent Anniversaries

 
3

--------------------------------------------------------------------------------

 

 
As long as this Agreement remains in effect $28.00 per acre.
 
Acreage is based upon 100% net mineral acres owned and leased by Owner at the
time the payment is due (subject to Article 5.1(b) below).
 
b. Minimum. The AMR payments set forth in this Article 5 shall be due and
payable only if this Agreement is in effect on any anniversary date.
Notwithstanding any partial surrender or termination pursuant to Article 13, in
no event shall the AMR payment in any year be less than ten thousand dollars
($10,000.00).
 
5.2 Recoupment. All AMR payments made to Owner shall be accumulated and be
credited against and be subject to recoupment out of eighty (80) percent of
Production Royalty specified in Article 6, with the remaining twenty (20)
percent of Production Royalty being payable to Owner. Said right of recovery
shall apply to the first such Production Royalty payments accruing and shall
continue thereafter until Spartan has recovered the full amount of allowable
previously paid AMR payments. In no event shall the combined amount of AMR and
Production Royalty actually paid to Owner in an annual period commencing on an
Anniversary Date when recoupment is occurring be less than the amount stated in
Article 5.1 (a). All AMR payments accruing subsequent to the first Production
Royalty payment to Owner shall be recovered and deducted in a like manner from
Production Royalty payments thereafter accruing. AMR payments not recouped by
Spartan from Production Royalty within ten (10) years after the AMR payment
became due shall not be recoupable from subsequent Production Royalty. Spartan
shall pay when due the annual AMR payments to Owner due hereunder each and every
year during the term of this Agreement.
 
ARTICLE SIX
PRODUCTION ROYALTY
 
6.1 Spartan shall pay to Owner a nonparticipating Production Royalty of FIVE
PERCENT (5%) of Net Smelter Returns, as defined in Exhibit B attached hereto and
incorporated by this reference, based upon Owner's net mineral ownership. By way
of example, if Owner's net mineral ownership is an undivided TWENTY-FIVE PERCENT
(25%), then the Production Royalty would be 1.25% of Net Smelter Returns.
Calculation and payment of Production Royalty shall be made pursuant to Exhibit
B.
 
6.2 All payments and royalties payable hereunder may be made by Spartan's check,
and delivery thereof shall be deemed completed on the mailing thereof by
certified mail to Owner as follows:
 
K & K TOMERA LANDS, LLC % Robert J. Wines
687 6th Street, Suite 1
Elko, NV 89801

 
4

--------------------------------------------------------------------------------

 

 
ARTICLE SEVEN
WORK PLAN
 
7.1  Spartan shall have sole discretion to determine the extent of its work, if
any, on the Property and the time or times for beginning, continuing or resuming
such work thereon. All activities carried out by Spartan under this Agreement
shall conform with the laws and regulations of the State of Nevada and the
United States.
 
ARTICLE EIGHT
TITLE CURE
 
8.1  Upon request, Owner shall make available such abstracts of title and other
title records pertaining to the Property which Owner may have to aid Spartan in
any title examination it may wish to undertake. Spartan may, but shall have no
obligation to, investigate and cure as it sees fit any defects in title to the
Property which Owner fails to remedy after notice by Spartan. Owner shall
cooperate fully with Spartan in the curing of any such title defect, and Spartan
shall reimburse Owner for Owner's actual expenses resulting from its cooperation
in this effort. All expenses incurred by Spartan in this effort or incurred by
Owner and reimbursed by Spartan shall be taken as a credit by Spartan against
any Production Royalties payable hereunder to Owner in the same manner as AMR
payments.
 
8.2  Spartan may cancel and terminate this Agreement within NINETY (90) DAYS of
the effective date if it determines after examination of title documents that
Owner does not have valid title or ownership of the Property as represented and
warranted in Paragraph 1.1 above and the defects in title cannot be cured as
provided herein. Upon such termination of this Agreement, all consideration paid
by Spartan to Owner upon execution of this Agreement shall be returned and
refunded to Spartan and Spartan shall have no further obligations hereunder.
 
ARTICLE NINE
CROSS-MINING RIGHTS: COMMINGLING
 
9.1 Without limiting the generality of the rights granted in Article 2 above,
Owner hereby grants Spartan the right to mine or remove from the Property any
ores, waste, or other materials existing therein or thereon, through or by means
of shafts or openings which may be sunk or made upon adjoining or nearby
property owned or controlled by Spartan; and Spartan may use the Property and
any shafts, openings thereon for the mining, removal and/or stockpiling of any
ores, water and other materials and/or concentrated products of ores or
materials from any such adjoining or nearby property, or for any purpose or
purposes connected therewith, not, however, permanently preventing the mining or
removal of ore from the Property. Spartan shall make appropriate arrangements
with the owner of the surface estate and/or water rights prior to removal and
discharge of water from the Property.
 
9.2 Spartan may commingle ore from the Property with ore from other properties,
either before or after concentration or beneficiation, so long as the data to
determine the weight and assay, both of the ore removed from the Property and of
other ores to be commingled, are obtained by Spartan.

 
5

--------------------------------------------------------------------------------

 

 
Spartan shall use that weight and assay data to allocate the royalties from the
commingled ore between the Property and other properties from which the other
commingled ore was removed. All such weight, assay and allocation calculations
by Spartan shall be done in a manner recognized by the mining industry as
practical and sufficient.
 
9.3  In the event Spartan or its successors and assigns shall desire to utilize
the surface estate of any of the Property in which Owner owns any interest in
the mineral estate, as a waste dump, heap leach area or mill site area, Spartan
or its successors and assigns shall be affirmatively obligated to establish,
using recognized industry methods and practices, that the mineralization
underlying such area of the Property is either so minimal that the minerals are
not economically recoverable by surface mining methods, or that the
mineralization, in whatever quantity, lies far enough beneath the surface that
any recovery of minerals would only be economical from an underground mining
operation, with respect to which the use of the land surface for a waste dump,
heap leach area or mill site would not interfere with the recovery of minerals
and payment of associated Production Royalties thereon.
 
ARTICLE TEN
RECORDS; INSPECTION
 
10.1 Spartan's records of all mining operations on the Property pertinent to
computation of royalties shall be available for Owner's inspection upon
reasonable advance notice and during normal business hours, but no more than
once each quarter. Owner may enter the mine workings and structures on the
Property at all reasonable times upon reasonable advance notice for inspection
thereof, but Owner shall so enter at his own risk and shall indemnify and hold
Spartan harmless against and from any damage, loss or liability by reason of
injury to Owner or his agents or representatives or damage to or destruction of
any property of Owner or said agents or representatives while on the Property on
or in said mine workings and structures. If Spartan shall encounter any Excluded
Substances in connection with its exploration operations on the Property,
Spartan shall supply Owner with copies of the factual non-interpretive data, and
drill logs generated in connection with the discovery of such Excluded
Substances as soon after such discovery as reasonably practical.
 
ARTICLE ELEVEN
TAXES
 
11.1 Spartan shall pay all taxes assessed against any personal property which it
may place on the Property and shall pay any taxes or increase in real property
taxes assessed against the Property due to its operations thereon. Owner shall
provide promptly to Spartan copies of all documents relating to such taxes or
increase in taxes. Spartan may take such action, at its expense, as it deems
proper to obtain a reduction or refund of taxes paid or payable to it, and Owner
shall cooperate in such action, including but not limited to allowing such
action to be taken and prosecuted in Owner's name. Owner shall pay all other
taxes assessed against the Property, including all taxes assessed or payable at
the time of the execution of this Agreement.

 
6

--------------------------------------------------------------------------------

 

 
ARTICLE TWELVE
LIENS
 
12.1 Spartan shall keep the Property free of all liens for labor or materials
furnished to it in its operations hereunder and shall indemnify and save
harmless Owner against and from any damage, loss or liability by reason of
injury to person or damage to property as the result of its operations
hereunder, except as provided in Article 10 above. Spartan may, but shall have
no obligation to, contest the validity of any lien of the Property at its
expense, and Owner shall cooperate in such contest, including but not limited to
allowing such contest to be taken and prosecuted in Owner's name, and any such
lien shall not be deemed a default unless finally adjudicated to be valid and
not discharged by Spartan.
 
12.2 Owner shall not cause or allow any liens, encumbrances or adverse claims to
accrue against the Property, except such as may have been expressly subordinated
to this Agreement; and in the event any lien or encumbrance shall hereafter
accrue against the Property by act or neglect of Owner, then Spartan may, at
Spartan's option, pay and discharge the same, and if Spartan elects so to do,
Spartan may deduct the amount so paid from any AMR or Production Royalties or
other payments hereunder, together with interest thereon from the date or
payment of said sums at the weighted average of prime rates throughout the year
(as established by the Bank of America), subject to the application of any
Nevada usury statute.
 
ARTICLE THIRTEEN
TERMINATION
 
13.1 Spartan shall have the right at any time to terminate this Agreement upon
written notice to Owner. Spartan shall also have the right, from time to time,
to release portions of the Property from this Agreement (hereinafter a "Partial
Release"). Spartan shall provide written notice to Owner of such Partial
Release, which notice shall specify the property so released, which shall
consist of a minimum of all property subject to this Agreement within a section
of land. A Partial Release shall reduce the AMR payments as a function of the
net mineral acres so released, provided however, that the minimum AMR payment
pursuant to Article 5 of this Agreement shall not be less than TEN THOUSAND
DOLLARS ($10,000.00) during the term of this Agreement.
 
13.2 Upon termination of this Agreement by Spartan, or a Partial Release, as the
case may be, all payments theretofore made to Owner shall be retained by Owner
and all liabilities and obligations of Spartan to Owner not then due or accrued
shall cease and terminate, except any for all environmental conditions resulting
from Spartan's operations on the Property shall survive termination or Partial
Release. Property which has been released from the effect of this Agreement, or
which has been reconveyed, shall no longer be available for recoupment from
Production Royalty. Within SIXTY (60) DAYS of termination, or a Partial Release,
as the case may be, Spartan shall deliver to Owner a good and sufficient release
and quitclaim to Owner that portion of the Property so terminated or released.
 
13.3 Upon termination of this Agreement, or Partial Release, as the case may be,
Spartan shall furnish Owner with a complete summary of the factual information
obtained as a result of work done by Spartan on the Property terminated or
released, including, but not limited to, logs of all holes drilled thereon, ore
values encountered, if any, analyses thereof and pertinent maps and surveys
prepared by Spartan in the course of such work. Spartan makes no representation
or warranty, expressed or implied, as to the accuracy of any information or data
made.

 
7

--------------------------------------------------------------------------------

 

 
 
 
ARTICLE FOURTEEN
DEFAULT
 
14.1 If Spartan defaults in any of its obligations hereunder, Owner may give
Spartan written notice thereof specifying the defaults(s). Spartan shall have
THIRTY (30) DAYS from receipt of such notice to cure the default unless it is of
a nature that THIRTY (30) DAYS is insufficient time in which to cure. In the
latter event, Spartan shall make substantial efforts to cure such default within
the THIRTY (30) DAYS, and shall continue such efforts until the default is
cured. If Spartan, in good faith disputes that a default has occurred, then
Spartan shall so advise Owner in writing giving all available reasons to support
the position. Thereafter, if the parties continue to dispute the existence of a
default, the matter may be resolved or determined by arbitration under the rules
and conditions of the American Arbitration Association or, if the Parties fail
to agree on arbitration, by litigation in a court of competent jurisdiction, and
the Parties shall have at their respective disposals all legal and equitable
remedies allowed by law.
 
ARTICLE FIFTEEN
FORCE MAJEURE
 
15.1 The terms of this Agreement may be extended or the Agreement terminated in
the case of an event of force majeure in accordance with the following:
 
a.           The term of this Agreement shall be extended by any event of force
majeure, and the obligations of Spartan under this Agreement, except for the
payment of money, shall be suspended and Spartan shall not be deemed in default
or liable for damages or other remedies while Spartan is prevented from
complying therewith by force majeure. For purposes of this agreement, force
majeure shall include, but not be limited to: acts of God; the elements; acts of
War, insurrection, riots or terrorism; strikes, lockouts and other labor
disputes; inability to obtain or delay in obtaining necessary materials or
permits, approvals or consents; damage to, destruction or unavoidable shutdown
or necessary facilities or equipment; acts or failures to act on the part of
local, state, federal or foreign governmental agencies or courts, or of Indian
tribes; or any other matters (whether or not similar to those mentioned above,
and whether foreseeable or unforeseeable) beyond Spartan's reasonable control;
provided, however that settlement of strikes, lockouts and other labor disputes
shall be entirely within the discretion of Spartan; and provided further that
Spartan shall promptly notify other parties to this Agreement and shall exercise
diligence in an effort to remove or overcome the cause of such inability to
comply.
 
b.           In entering into this Agreement, the parties assume that Spartan's
access to the Property is and will continue to be unrestricted. Spartan's
reasonable belief that the actions or inactions of any local, state or federal
governmental authority, might prevent or impede access to the Property, or
otherwise limit Spartan's ability to operate thereon, shall be considered an
event of force majeure for purposes of this Agreement, and shall be referred to
as an "access force majeure." If an access force majeure occurs, Spartan shall
resume operations on the Property

 
8

--------------------------------------------------------------------------------

 

9
within a reasonable time after access to the Property is no longer restricted,
or to terminate this Agreement, without payment or penalty, if in Spartan's sole
discretion the Property shall be inaccessible or otherwise available for
exploration during the current or subsequent field season. In determining
"reasonableness," Spartan shall be under no duty to contest the governmental
agency or court action or inaction by protest, petition, appeal or any other
means. The event of an access force majeure does not relieve Spartan of the
obligation to make payments under this Agreement until termination or Partial
Release as provided herein.
 
c. Notwithstanding any event of force majeure as described in this Article
15, all AMR or Production Royalty payments required by this Agreement shall be
timely paid in accordance with this Agreement.
 
ARTICLE SIXTEEN
SURRENDER OF PROPERTY
 
16.1 In case of termination of this Agreement under the terms hereof or for any
cause, Spartan shall have no liability or obligation hereunder except for those,
including reclamation obligations, already accrued at such date of termination.
Upon such termination, Spartan shall surrender the Property to Owner and shall
deliver to them a written instrument in further evidence of such termination, in
appropriate form for recording. Spartan shall have the right but not the
obligation, to remove from the Property all property belonging to or installed
by it, including but not limited to machinery; equipment; buildings; structures;
fixtures; ores, and other materials; and concentrated products of ores or other
materials (collectively, "Personal Property"). If Spartan desires to abandon any
Personal Property, Spartan shall give Owner notice that Owner may elect to allow
such Personal Property to remain on the Property. In the event of a conflict
between the terms of this Article 16 and any relevant surface use agreement then
in effect, if any, the terms or provisions of the surface use agreement shall
control as to Spartan's obligations of reclamation and removal of property from
the surface.
 
ARTICLE SEVENTEEN
CHANGE IN OWNERSHIP
 
17.1 Changes in Owner's ownership of the Property or the rights to receive
Production Royalties hereunder occurring after delivery of this Agreement shall
not be binding upon Spartan until it shall receive written notice of such
change, signed by Owner, together with a certified copy or photographic copy of
the recorded documents reflecting such change. No change or division in the
Owner's ownership of the Property, mineral interests or Production Royalties
hereafter accomplished shall operate to enlarge the obligations or diminish the
rights of Spartan hereunder.
 
ARTICLE EIGHTEEN
NOTICES
 
18.1 All notices hereunder shall be in writing and may be delivered by certified
mail, or by personal delivery, and such mailing thereof, or personal delivery,
shall be deemed the act of giving of notice. Such notices shall be addressed to
Owner as follows:

 
9

--------------------------------------------------------------------------------

 

 
K & K TOMERA LANDS, LLC % Robert J. Wines
687 6th Street, Suite 1
Elko, NV 89801
 
And to Spartan, as follows:
 
William H. Whitmore, Jr., President Spartan Gold, Ltd.
13951 N. Scottsdale Rd., Suite 233 Scottsdale, AZ 85260
 
ARTICLE NINETEEN
USAGE
 
19.1 All defined terms as used herein include the plural, and reference to one
gender includes the other and the plural when appropriate.
 
ARTICLE TWENTY
MEMORANDUM FOR RECORDING
 
20.1 Upon Spartan's request, Owner shall execute a Memorandum of Mining Lease
and Agreement covering the Property for purposes of recording. Owner shall not
record this Agreement without Spartan's prior written consent.
 
ARTICLE TWENTY ONE
ASSIGNMENT
 
21.1 Subject to Article 17, Owner may assign its rights under this Agreement, in
whole or in part, and this Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successors and assigns. Spartan may assign this Agreement in whole or in part at
any time to any other party with prior written consent of Owner, which consent
shall not be unreasonable withheld, and such assignment shall, to the extent of
such assignment, not relieve and discharge Spartan of its obligations hereunder,
unless the parties otherwise agree in writing.
 
a.            COUNTERPARTS. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, taken together, shall
constitute a single agreement.
 
b.            U.S. DOLLARS. All DOLLAR amounts are in US currency.
 
c.            GOVERNING LAW. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Nevada.
 
d.            ENTIRE AGREEMENT. This Agreement sets forth the entire
understanding between the parties and may be modified or amended only in writing
by an instrument signed by the party to be charged with such modification or
amendment.

 
10

--------------------------------------------------------------------------------

 


 

 
e.              DOCUMENT PREPARATION CHARGES. Spartan Resources shall pay all
attorney fees incurred in preparing and negotiating the terms of this lease.
 
 
SPARTAN GOLD. LTD.
 
By:  /s/ William H. Whitmore, Jr.
        WILLIAM H. WHITMORE, JR.,
        President
 K&K TOMERA LANDS, LLC
a Nevada Limited Liability Company
 
By:  /s/ Robert J. Wines
          ROBERT J.WINES,
          Manager

 
STATE OF NEVADA    )
                                          ) ss.
COUNTY OF ELKO       )
 
On this 1st day of April, 2011, personally appeared before me, a Notary Public,
ROBERT J. WINES, known or proved to me to be said person, who acknowledged that
he executed the foregoing instrument as Manager of K & K Tomera Lands, LLC, a
Nevada Limited Liability Company
 
/s/ Cathrine J. Hassett
Notary Public
Commission Expires 1-5-2014.
 
 
 
STATE OF NEVADA    )
                                          ) ss.
COUNTY OF ELKO       )

On this lst day of April, 2011, personally appeared before me, a Notary Public,
WILLIAM H. WHITMORE, JR., known or proved to me to be said person, who
acknowledged t at he executed the foregoing instrument as President of Spartan
Gold, Ltd. a Nevada Limited
 
/s/ Cathrine J. Hassett
Notary Public
Commission Expires 1-5-2014.
 

 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Undivided Mineral Estate Interest
 
Township 31 North, Range 54 East, Elko County, Nevada Section 19: All
 
Township 31 North, Range 53 East, Elko County, Nevada
 
Section 25: All
Section 26:SIASE1/4, NEVISE1/4,SEVISW1/4 (160 Acres)
Section 35: All (undivided 50% mineral estate interest)
 
Total Net Mineral Acres: 1,760 more or less
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 

 
EXHIBIT B
NET SMELTER RETURNS CALCULATION
 
1. Definitions. Words and terms defined in the Mining Lease and Agreement
("Agreement") to which this Exhibit B is attached shall have the same meaning
for purposes of this Exhibit B. In addition, the folloWing definitions apply:
 
A. "Applicable Percentage" means the percentage of Net Smelter Returns payable
as Production Royalty under Article 6 of the Agreement (subject to recoupment of
AMR paid under Article 5 of the Agreement and to the buy down provisions of
Article 6 of the Agreement), after taking into account the lesser interest
provisions of the Agreement, if applicable.
 
B."Affiliate" means a person or entity controlled by, controlling or under
common control with Spartan.
 
C."Deemed Sale" of Products shall mean any of the following:
 
i.Any sale to an Affiliate;
 
ii.Any case in which Spartan does not sell the Products to a smelter, refiner or
other processor and instead retains ownership of the Products after they have
been smelted, refined or otherwise processed into a salable product for a period
of more than thirty (30) days; or
 
iii.   Any transaction where the Products are the subject of forward sales,
futures trading, and commodities options trading or other price protection or
speculative arrangements.
 
iv.   Sale or assignment of the Agreement or rights therein or the granting of
overriding or other royalties or payments based on production of Products shall
not constitute a Deemed Sale of Products giving rise to Net Smelter Returns or
the duty to pay royalty thereon.
 
D."Net Smelter Returns" ("NSR") as used in the Agreement shall mean  the net
proceeds received by Spartan from the sale or other disposition of Products from
the Property after deductions from the Sales Price for all of the following
(unless already allowed for in the Sales Price):
 
i. Custom smelting and refining costs, treatment charges and penalties
including, but without being limited to, metal losses, penalties for impurities
and charges or deductions for refining, selling, transportation from smelter to
refinery and from refinery to market; provided, however, in the case of heap or
dump leaching operations, all processing and recovery costs incurred by Spartan
beyond the point at which the metal being treated is in solution shall be
considered as treatment charges (it being agreed and understood, however, that
such processing and recovery costs shall not include the cost of mining,
crushing, dump preparation, distribution of leach solutions or other mining and
preparation costs up to the point at which the metal goes into solution);

 
13

--------------------------------------------------------------------------------

 

 
ii.  Assaying and sampling charges imposed by the smelter or refinery (adjusted
for any credits for silver and other metals allowed by the smelter or refinery)
or otherwise incurred by Spartan for the purposes of selling Products;
 
iii.  Cost of transporting (including, without limitation, security and
insurance costs) mineral product from the mine site to a smelter, refiner or
other place of treatment; and
 
iv.   The amount of taxes (other than taxes measured by income), excise, duties
and charges levied by a government or a governmental authority and payable by
Spartan as a result of the production and/or sale by it of those Products.
 
If any of the foregoing matters for which deductions are allowed are performed
by Spartan or an Affiliate, then charges and costs for such services shall not
exceed rates charged by independent third parties unrelated to Spartan offering
comparable services for comparable products on prevailing terms.
 
E.  "Royalty Credits" means and includes all amounts of AMR. previously paid to
Owner by Spartan as required by Article 5 of the Agreement to the extent
recoverable but not yet recovered from Production Royalty as authorized by
Article 5 of the Agreement.
 
F.  "Sale Date" shall mean (a) for a sale in an arm's length transaction to a
third party or Deemed Sale under subparagraphs (i) or (iii) of paragraph (C)
above, the date, after the Products have been smelted, refined or otherwise
treated or processed, that Spartan receives or is credited with sales proceeds
by the purchaser, or (b) in the case where Spartan retains possession and
ownership of the Products pursuant to subparagraph (C)(ii) above, the date on
which the Products are made available to Spartan by the smelter, refiner or
other processor.
 
G.   The "Sales Price" of Products from the Property is defined as follows:
 
i.    In the case of any current sale of Products to a third party that is not a
Deemed Sale, Sales Price means the net amount actually received by Spartan from
any refinery, smelter or other purchaser for such Products.
 
ii.  In the case of any Deemed Sale, the Sales Price shall be calculated by
multiplying the number of units of the refined metal or other mineral product
sold or processed to a salable product during any month by the average of the
afternoon gold price fixings for current sales on the London Bullion Market
Associates for refined gold, or the daily spot prices as quoted by London Metals
Exchange for one unit of any other refined metal or mineral product during the
same month, multiplied by the number of units of such Products sold or that are
the subject of a Deemed Sale during that month. If, for any reason, published
prices for any Products produced from the Property are not available from the
sources set forth above, the parties shall select such other published commodity
exchange, producer, trade publication or other listing as will fairly reflect
the spot price at which sales of such commodities are being effected at the time
the price is to be fixed pursuant to this paragraph.

 
14

--------------------------------------------------------------------------------

 

 
The effect of any Spartan forward sales, futures trading or commodities options
trading, or any other price hedging, price protection or speculative
arrangements involving the possible delivery of any Products from the Property
shall be excluded.
 
2.  Computation of Royalty. If and each time that Products mined from the
Property are sold or the subject of a Deemed Sale by Spartan, Spartan shall
calculate the Net Smelter Returns ("NSR") realized by Spartan in connection with
the sale or Deemed Sale. The NSR so calculated shall then be multiplied by the
Applicable Percentage to determine the Production Royalty for the Products in
question. Then any applicable Royalty Credit shall be subtracted from the
Production Royalty and Spartan shall pay Owner the resulting amount. Owner shall
have no right whatsoever to take Products or royalty "in kind."
 
3.  Treatment and Sale. Spartan shall have the right (but not the obligation) to
concentrate, mill, smelt, refine, upgrade or otherwise process or beneficiate
Products mined from the Property, at locations on or off the Property. Spartan
shall not be liable for any values lost in processing under sound processing
practices and procedures, and no Production Royalty shall be payable to Owner
with respect thereto. Also no Production Royalty shall be payable to Owner for
or with respect to reasonable quantities of Products which are not sold by
Spartan but are used by Spartan for assaying, treatment amenability,
metallurgical or other analytical processes or procedures.
 
4.  Commingling.  Spartan shall have the right of mixing or commingling, at any
location and either underground or at the surface, any Products mined from the
Property with any ores, metals, Products, or mineral products mined from other
lands, provided that Spartan shall determine the weight or volume of, sample and
analyze all such ores, metals, Products and mineral products before the same are
so mixed or commingled. Any such determination of weight or volume, sampling and
analysis shall be made in accordance with sound and generally accepted sampling
and analytic practices and procedures. The weight or volume and the analysis so
derived shall be used as the basis of allocation of Production Royalty payable
to Owner hereunder in the event of a sale by Spartan of materials so mixed or
commingled.
 
5.   Statements and Payments. Each Production Royalty payment due to Owner
hereunder (after subtraction of any applicable Royalty Credits) shall be made
within thirty days after the end of the calendar month during which the Sale
Date occurs. Each such payment shall be accompanied by an itemized statement
setting out information required to calculate the amount of the payment. Each
Production Royalty payment due to Owner shall be made in accordance with Article
6 of the Agreement.
 

 
15

--------------------------------------------------------------------------------

 

 
6.  Audit. Owner shall have a period of ninety (90) days after the receipt by
Owner of each statement to give Spartan notice of any objection by Owner
thereto. If Owner fails to object to a particular statement within ninety (90)
days after the receipt by Owner thereof, the accuracy of such statement and the
amount of any payment transmitted therewith shall be conclusive with respect to
Owner. If Owner objects to the accuracy of a particular statement or the amount
of the payment transmitted thereby within ninety (90) days after the statement
is received by Owner, a certified public accountant mutually acceptable to the
parties and retained by Owner may promptly audit Spartan's relevant books and
records at an office selected by Spartan and during Spartan's normal business
hours. Any such audit shall be made at the sole expense of Owner if the audit
determines that the payment in question was accurate to within three percent
(3%). Any such audit shall be made at the sole expense of Spartan if the audit
determines that the payment in question was inaccurate by more than three
percent (3%). In any case, the payment in question shall be adjusted to reflect
the results of the audit.
 
7.  Adjustments. Any charges, costs or expenses or any adjustments thereto which
are actually made and given to Spartan by a purchaser, shipper, processor or
other creditor that were not taken into account in a statement to Owner which
accompanied a preceding Production Royalty payment shall be taken into account
in determining the amount of the next Production Royalty payment, but no such
charges or adjustments shall otherwise affect the conclusiveness of preceding
statements or payments.
 
 
 
 
16

--------------------------------------------------------------------------------